Citation Nr: 1028503	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for rotary cuff joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to February 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied the issues of entitlement to service connection for 
a back injury; a right wrist disorder; and joint pain, rotary 
cuff, and a left wrist disorder.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.

The Veteran was scheduled to appear for a Travel Board hearing in 
June 2010.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  The hearing 
request therefore, is deemed withdrawn.

The issues involving entitlement to service connection for a back 
injury; a right wrist disorder; and joint pain, rotary cuff are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have a left wrist disorder which is related 
to service.


CONCLUSION OF LAW

The Veteran does not have a left wrist disability which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in May 2006, prior to the 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claim.   The letter also 
provided information regarding assigned ratings and effective 
dates.  Hence, the VCAA notice requirements have been satisfied.  
See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



I.  Criteria

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Disorders diagnosed after discharge may be service connected if 
all the evidence, including relevant service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran 
is competent to provide evidence of the presence of a disability; 
however, the probative value and credibility of his statements 
must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board still 
must determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and the 
absence of contemporaneous medical evidence). 

Left wrist disorder

The service treatment records contain an October 1988 entrance 
examination which was negative for any left wrist condition.  
While the records contain medical treatment records for a right 
wrist condition, they are entirely silent as to any left wrist 
complaints, treatment, or diagnosis.  

Likewise, there are no post service medical treatment records for 
a left wrist condition.  The records are entirely silent as to 
any left wrist complaints, treatment, or diagnosis.  

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing the existence of a current 
disability resulting from service or a service-connected 
disability.  In this case, the evidence only relates to a right 
wrist disability related to his active service.   The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced. See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).   However, 
the Veteran, as a lay person, is not competent to testify that 
any current left wrist disability was caused by active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Consequently, 
his statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service connection 
determination.

Inasmuch as a left wrist disorder is not related to the Veteran's 
active service, the Board concludes that such disability was not 
incurred in or aggravated by service. The evidence is not in 
relative equipoise; therefore, the Veteran may not be afforded 
the benefit of the doubt in the resolution of this claim. Rather, 
the claim must be denied.

ORDER

Service connection for a left wrist disorder is denied.


REMAND

With respect to the claim for service connection for a back 
disorder; the Board finds the April 2007 VA examination to have 
been inadequate.  The Veteran is entitled to new VA examinations.  
In addition post service and recent treatment records should be 
requested and obtained.   The April 2007 examination was 
inadequate because the examiner did not review the Veteran's 
service treatment records.  While the examiner noted that they 
were not available,  the August 2006 rating decision clearly 
lists the service medical records as being available and reviewed 
in the rating decision.  These records apparently were not 
requested or obtained for review by the VA examiner.  The 
examiner's opinion, therefore, may be premised on incorrect 
factual assumptions and therefore cannot support a decision here.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

With respect to the claims for service connection for a right 
wrist disorder, and joint pain, rotary cuff disorder the Board 
notes that a request was made to schedule the Veteran for a VA 
Joints examination in August 2008.  It was noted in the record 
that he was incarcerated and would remain so for 4 more months.  
The examination request was to be resubmitted in 3 months.  
Apparently this was inadvertently overlooked.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, including private treatment 
records and records from the VA Medical 
Center relating to the Veteran's right 
wrist, rotary cuff condition, and back 
disorder.  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  The RO should schedule the Veteran for 
a VA examination by an orthopedist to 
determine whether he has a right wrist 
disorder, rotary cuff disorder, and/or a 
back disorder which was incurred in or 
aggravated by service, or by a service 
connected condition.  The Veteran's claims 
folder and a copy of this REMAND must be 
provided to the examiner for review prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The examiner is then to provide a medical 
opinion addressing whether it is at least 
as likely as not, i.e., is there at least a 
50 percent chance, that the Veteran 
currently has a right wrist disorder, 
rotary cuff disorder, and/or a back 
disorder as a result of his period of 
service.  A complete rationale must be 
provided for any opinion(s) offered.  
 
 3.  The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  If 
examinations are conducted, the RO should 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If the 
reports are deficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  Following any other indicated 
development, the RO should readjudicate the 
claims.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).





 Department of Veterans Affairs


